Exhibit 10.2 RENEWAL PROMISSORY NOTE (PARKSON) Executed at Broward County, Florida February 7, 2012 FOR VALUE RECEIVED, Parkson Property LLC, a wholly owned subsidiary of Le@P Technology, Inc., with a principal place of business at 5601 N. Dixie Highway, Suite 411, Fort Lauderdale, Florida33334 ("Maker"), promises to pay to the order of Bay Colony Associates, Ltd. (the "Payee"), the principal sum of SEVEN HUNDRED NINETY-FOUR THOUSAND SIX HUNDRED FIFTY DOLLARS AND SIXTY-EIGHT CENTS ($794,650.68), together with interest at the rate of Three and Three-Quarters Percent (3.75%) per annum due and payable in one lump sum of principal and interest on June 30, 2013.Payment of principal and accrued interest shall be paid to the Payee at 5601 N. Dixie Highway, Suite 411, Ft. Lauderdale, FL 33334, or at such other place or address as the Payee may designate. This Renewal Promissory Note (this "Note") is issued under and subject to the following additional terms and conditions: 1.Renewal of Promissory Note dated September 28, 2001, Promissory Note dated March 17, 2006, Renewal Promissory Note dated October 24, 2007, Renewal Promissory Note dated January 15, 2010 and Renewal Promissory Note dated January 31, 2011.This Note is a renewal promissory note, and renews, amends and restates the terms and obligations under that certain Promissory Note made by the Maker to the Payee dated September 28, 2001 (the “Original Note”), as amended, replaced and modified by: (i) that certain Promissory Note dated March 17, 2006, (ii) that certain Renewal Promissory Note dated October 24, 2007, (iii) that certain Renewal Promissory Note dated January 15, 2010, and (iv) that certain Renewal Promissory Note dated January 31, 2011 in the original principal amount of $562,500 (the foregoing promissory notes listed in clauses (i) through (iv) above, together with the Original Note, are collectively referred to herein as the “Prior Note”).By and through this Note, the maturity date for the payment of principal and accrued interest under the Prior Note (in the aggregate amount of $794,650.68, consisting of a principal amount of $562,500 and corresponding accrued interest aggregating $232,150.68) has been extended from January 8, 2012 to June 30, 2013.It is the intention and agreement of the Maker and the Payee that this Note, given in replacement of the Prior Note and its (their) principal amount(s), accrued interest and other obligations, shall amend, restate and replace in its (their) entirety the Prior Note without constituting a novation, satisfaction, cancellation or extinguishment of the Prior Note, but that henceforth the indebtedness (including principal and accrued interest) represented and evidenced by such Prior Note and the obligations thereunder shall be due, payable and paid solely in accordance with the terms and conditions of this Note, and not in accordance with the terms and conditions of the Prior Note. 2.Type of Payment.Payment of both principal and interest shall be made in currency of the United States of America which at the time of payment shall be legal tender for the payment of public and private debts. 3.Manner of Payment.Payment shall be made to Payee at the Payee's address set forth above or such other place as Payee may designate in writing. 4.Interest on Overdue Payments.From and after the date which is fifteen (15) days after the date upon which any payment of principal hereunder becomes due and payable, if the same is not timely paid, interest shall be payable on all sums outstanding hereunder at the rate of fifteen percent (15%) per annum. 5.Waiver.Payee hereby waives any and all defaults that exist or may have existed from time to time under the Prior Note (or under any of the promissory notes included or incorporated in the Prior Note), and waives the right to receive any special interest on overdue payments that may have become due or payable under the Prior Note (or under any of the promissory notes included or incorporated in the Prior Note), and accepts the terms and conditions of this Note. 6.Miscellaneous. (A)This Note shall be binding upon the Maker and its successors and assigns. (B)If any provision hereof shall be held invalid or unenforceable by any court of competent jurisdiction or as a result of future legislative action, such holding or action shall be strictly construed and shall not affect the validity or effect of any other provision hereof. (C)The validity, interpretation and effect of this Note shall be exclusively governed by, and construed in accordance with, the laws of the State of Florida, excluding the "conflict of laws" rules thereof. (D)This Note may not be amended or modified, nor shall any waiver of any provision hereof be effective, except by an instrument in writing executed by the Maker and accepted by Payee. (E)In case suit shall be brought for the collection hereof, or if it is necessary to place the same in the hands of an attorney for collection, the Maker agrees to pay reasonable attorneys’ fees and costs for making such collections. IN WITNESS WHEREOF, the Maker and the Payee has each caused this Note to be executed as of the day and year first above written. PARKSON PROPERTY LLC (Maker) By: /s/ Timothy C. Lincoln Name:Timothy C. Lincoln Title:ActingPrincipal Executive Officer ACCEPTED AND AGREED: BAY COLONY ASSOCIATES, LTD. (Payee) By: /s/ Phyllis Johns Name:Phyllis Johns Title:Secretary
